DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9-10, 13 are amended.
Claims 8, 11 are cancelled.
Claims 16-17 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutikawa (US Pub 2004/0042163), in view of Becze (US Pub 2013/0076597) and Jano et al (US Pub 2013/0082919).

With respect to claim 1, Tutikawa discloses a system comprising (see fig. 2): a display module (see par 0012; discloses A second or supplementary liquid crystal display 5 accommodated in the computer body 1 can be pulled out from a side thereof, if and when necessary), and a computing device comprising: a base member; a display member rotatably connected to the base member (see fig. 1; discloses portable computer comprises computer body 1 and display 2 rotatable connected to computer body 1 via hinge 4), wherein the display module is attachable to edges of the base member and display member (see fig. 2; discloses second display 5 is attachable to the display 2; see fig. 4; discloses the second display is attachable to the computer body 1); 
Tutikawa doesn’t expressly disclose a processor to: determine which edge of the base member or display member the display module is to attach to; determine an orientation of the display module with respect to the edge the display module is to attach to; and adjust a display setting on the display module based on the orientation and the edge the display module is to attach to;
In the same field of endeavor, Becze discloses a device comprising plurality of displays (see abstract); Becze discloses a processor to: determine which edge of the base member or display member the display module is to attach to (see par 0041; discloses device 100 includes two position sensors 172A and 172B, which are used to determine the relative positions of screens 104 and 108); determine an orientation of the display module with respect to the edge the display module is to attach to (see par 0141; discloses an accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108); and adjust a display setting on the display module based on the orientation and the edge the display module is to attach to (see par 0152; discloses position sensors 172A and 172B generate a signal indicating that the screens 104 and 108 are positioned at an angle to each other. The accelerometer 176 would generate a signal indicating that device 100 has been positioned so that one of screens 104 and 108 is faced downwardly and is substantially horizontal. The signals can then be used to generate events that trigger changes in the display of information of screens 104 and 108);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tutikawa to detect the placement and orientation of the first and second displays and adjust the displayed information based on the detected placement and orientation as disclosed by Becze in order display the information in different configurations such that information is properly displayed to the user;
Tutikawa as modified by Becze don’t expressly disclose a plurality of ports located along a plurality of the edges of the base member and the display member; upon determination of the edge of the display module is to attach to, enable a port, of the plurality of ports, that is located along the edge to power the display module and output viewable data to the display module;
In the same field of endeavor, Jano discloses electronic devices that operate in conjunction with one or more components that may be physically movable (see par 0005); Jano discloses a plurality of ports located along a plurality of the edges of the base member and the display member; (see par 0083; discloses FIG. 7 depicts a component 101 having several examples of contact or coupling interfaces. These examples can be used to couple the component 101 with one or more electronic devices 100 and/or one or more other components 101. For example, as illustrated one or more exposed electrical contacts 701 can be disposed along one or more outer surfaces of the component 101 that are configured to make an appropriate electrical contact when placed alongside a corresponding electronic device 100. These electrical contacts 701 can electrically couple to the component's internal circuitry to permit the provision or receipt of electrical signals or power) upon determination of the edge of the display module is to attach to, enable a port, of the plurality of ports, that is located along the edge to power the display module and output viewable data to the display module (see par 0138; discloses Identification information that correlates to specific interfaces, surfaces, or attachment edges of the component 101 may be stored, for example, in memory 1010. When, for example, the component 101 has a first electronic device-connection interface along a first edge and a second electronic device-connection interface along a second edge, each connection interface can be provided with a different connection identifier. The electronic device 100 can use such connection identifiers to identify a particular attachment configuration. Identification of the attachment configuration can permit the electronic device 100 to adjust its use of the component 101 accordingly);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tutikawa as modified by Becze to disclose ports on one or more side edges of the device having unique connection identifiers that enable connected devices to adjust and operate accordingly by identifying particular attachment configuration as disclosed by Jano in order to automatically operate the connected device in a particular manner without the any intervention required from the user.


Tutikawa as modified by Becze and Jano further discloses wherein the computing device comprises a distinct Hall effect sensor along each edge of the base member and display member (see Becze’s reference; par 0014; discloses the Hall-Effect sensor can include first and second Hall-Effect sensors positioned proximal to the first and second screens, respectively).

With respect to claim 3, Tutikawa as modified by Becze and Jano further discloses wherein the processor to determine which edge the display module is to attach to comprises the processor to determine which of the distinct Hall effect sensor along each edge of the base member and display member is to activate (see Becze’s reference; see Becze’s reference; par 0282; discloses In operation, the first and second Hall-Effect sensors 3100a,b sense the strength of an applied magnetic field by measuring the Hall voltage across opposing faces of the sensor. Applied magnetic field(s) cause the electrons in the current to deflect into a curved path as the elecrtrons move through the sensor material due to the interaction of the magnetic fields. This interaction is known as the Lorentz force. Consequently, one side of the sensor material will pass more electrons than the other; the Hall voltage is directly proportional in size to both the electric current and the magnetic field. As the relative positions of the first and second screens 104 and 108 change, the magnitude of the cumulative magnetic field applied to each of the first and second Hall-Effect sensors also changes).

Tutikawa as modified by Becze and Jano further discloses wherein the viewable data is an extension of what is output on the display member of the computing device (Tutikawa; see par 0016; discloses any in-formation of a much larger volume including characters and/or figures is to be displayed simultaneously, then the second display will be withdrawn to cooperate with the first display of computer body to thereby form a large-scaled integral display area).


Claim 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutikawa (US Pub 2004/0042163), in view of Becze (US Pub 2013/0076597), Jano et al (US Pub 2013/0082919) and Orr (US Pub 2007/0036348).

With respect to claim 4, Tutikawa as modified by Becze and Jano further discloses the orientation may be landscape or portrait orientation (see Becze’s reference; par 0032; discloses The term "display orientation" refers to the way in which a rectangular display is oriented by a user for viewing. The two most common types of display orientation are portrait and landscape);
 Tutikawa as modified by Becze and Jano don’t expressly disclose wherein the processor to determine the orientation of the display module comprises the processor to: read an analog-to-digital conversion (ADC) value generated when the display module is to attach to the edge; determine the display module is in a portrait orientation if the ADC value is a first preset value; and  determine the display module is in a 
In the same field of endeavor, Orr discloses detecting orientation of a device and control the device based on detected orientation (see abstract); Orr discloses wherein the processor to determine the orientation of the display module comprises the processor to: read an analog-to-digital conversion (ADC) value generated when the display module is to attach to the edge (see par 0042; discloses the orientation sensor 64 may include an orientation device 66 and an analog-to-digital (A/D) converter 68; see par 0041; discloses The orientation sensor 64 provides the microprocessor 38 with a digital signal having information regarding the physical orientation of the handheld device 10); determine the display module is in a portrait orientation if the ADC value is a first preset value; and  determine the display module is in a landscape orientation if the ADC value is a second preset value different from the first preset value (see par 0045; discloses the position detection module 62 may read the orientation information and determine whether the handheld device 10 is in a predetermined position by assessing whether one or more of the orientation signals relating to linear acceleration along an axis meet a threshold or fall within a range. The position detection module 62 may be configured so as to detect or distinguish between two positions that are each associated with a particular operating mode);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tutikawa as modified by Becze and Jano to convert the analog signal into digital signals and provide digital signals to the processor and Orr in order to efficiently and effectively detect different orientation of the device.

With respect to claim 6, Tutikawa as modified by Becze, Jano and Orr further discloses wherein an edge of the display module attaching the display module in either the portrait or landscape orientation comprises a particular Hall Effect sensor that activates to indicate the display module is attached to the edge of the display member or base member in that detected orientation (see Becze’s reference; par 0032; discloses The term "display orientation" refers to the way in which a rectangular display is oriented by a user for viewing. The two most common types of display orientation are portrait and landscape; see par 0016; discloses the relative position of the first and second screens can be determined using the two Hall-Effect sensors, one proximal to each screen. The combined readings of the sensors can determine various relative screen positions, such as two screens side-by-side, partially folded, or one screen positioned above the other. The two Hall-Effect sensors can provide an accurate, robust way of determining the relative screen position).

With respect to claim 7, Tutikawa as modified by Becze, Jano and Orr further discloses wherein the display module comprises instructions to change an orientation of viewable data received from the processor, according to the detected orientation of the display module (Becze; see par 0142; discloses device 100 can be operated in an "open" position where screens 104 and 108 are juxtaposed. This position allows a large display area for displaying information to a user. When position sensors 172A and 172B determine that device 100 is in the open position, they can generate a signal that can be used to trigger different events such as displaying information on both screens 104 and 108. Additional events may be triggered if accelerometer 176 determines that device 100 is in a portrait position (FIG. 1B) as opposed to a landscape position (not shown).; par 0152; discloses The accelerometer 176 would generate a signal indicating that device 100 has been positioned so that one of screens 104 and 108 is faced downwardly and is substantially horizontal. The signals can then be used to generate events that trigger changes in the display of information of screens 104 and 108. For example, information may not be displayed on the screen that is face down since a user cannot see the screen).


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutikawa (US Pub 2004/0042163), in view of Becze (US Pub 2013/0076597), Jano et al (US Pub 2013/0082919), Orr (US Pub 2007/0036348) and Porchella et al (US Pub 2012/0198101)

With respect to claim 5, Tutikawa as modified by Becze, Jano and Orr don’t expressly wherein the processor is to: determine a peripheral in place of the display module is attached to the edge if the ADC value is a third preset value different from the 
Porchella discloses mobile device with peripheral detection wherein the processor is to: determine a peripheral is attached to the device if the ADC value is a third preset value different from the first and second preset values; and determine an invalid module is attached to the edge if the ADC value generated does not equal the first, second, or third preset value (see par 0017; discloses the identification resistance discovery module 102 can detect that a peripheral device is not attached to, or has detached from, the port of the mobile device when a voltage at the ID pin is floating. In certain examples, the identification resistance discovery module 102 can detect during an idle state, for example, that a peripheral device is attached to the port of the mobile device when a voltage at the ID pin is not floating. Upon detecting that peripheral device is connected to the port, the identification resistance discovery module 102 can receive identification information from an analog-to-digital converter (ADC). In an example, the identification information can include an indication of a resistance value coupled to the ID pin. In an example, the identification resistance discovery module 101 can request that the ADC read and provide the indication of the resistance value a predetermined number of times to debounce the indication of the resistor value. Upon debouncing the indication of the resistor value, the identification resistance discovery module 102 can provide a flag indicating that the type of attached peripheral device has changed);
Tutikawa as modified by Becze, Jano and Orr to determine the type of peripheral device attached to the computing device based on the input received form the ID pin as disclosed by Porchella in order to effectively detect an attached state of the port of a device.

Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutikawa (US Pub 2004/0042163), in view of Jano et al (US Pub 2013/0082919).

With respect to claim 10, Tutikawa discloses a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor, cause the processor to: detect a display module attached to a computing device and output viewable data to the display module (see par 0012; discloses The first and second liquid crystal displays 2 and 5 thus combined with each other do extend in a single and common plane to provide a united and enlarged image-displaying area. The refer-ence numeral 10 in FIG. 2 denotes a link cable for electrically connecting the first display 2 of computer body 1 to the second display 5);
Tutikawa don’t expressly disclose determine which edge of a computing device a display module is to attach to by determination of which Hall effect sensor of a plurality of Hall effect sensors along edges of the computing device is to activate; upon determining the edge of the computing device the display module is to attach to, enable a port along the edge to power the display module; 
Jano discloses electronic devices that operate in conjunction with one or more components that may be physically movable (see par 0005); Jano discloses determine which edge of a computing device a display module is to attach to by determination of which Hall effect sensor of a plurality of Hall effect sensors along edges of the computing device is to activate; (Par 0081; discloses the sensors 601 may detect, for example, relative position and configuration of the devices with respect to one another; Par 0084; discloses the component 101 may have one or more magnetic elements 702 and 703 that are disposed on an exterior surface of the component 101 or that are disposed within the component 101. These magnetic elements 702 and 703 can comprise standard magnets or can comprise, for example, electromagnets that can be selectively switched on and off (or otherwise modulated) by the component 101) upon determining the edge of the computing device the display module is to attach to, enable a port along the edge to power the display module; see par 0138; discloses Identification information that correlates to specific interfaces, surfaces, or attachment edges of the component 101 may be stored, for example, in memory 1010. When, for example, the component 101 has a first electronic device-connection interface along a first edge and a second electronic device-connection interface along a second edge, each connection interface can be provided with a different connection identifier. The electronic device 100 can use such connection identifiers to identify a particular attachment configuration. Identification of the attachment configuration can permit the electronic device 100 to adjust its use of the component 101 accordingly);
Tutikawa to disclose ports on one or more side edges of the device having unique connection identifiers that enable connected devices to adjust and operate accordingly by identifying particular attachment configuration as disclosed by Jano in order to automatically operate the connected device in a particular manner without the any intervention required from the user.

	With respect to claim 17, Tutikawa as modified by Jano further discloses wherein the determination of which Hall effect sensor of a plurality of Hall effect sensors located along edges of the computing device is to activate based on a distinct interrupt signal received from the Hall effect sensor (Jano; par 0087; discloses the component 101 can have one or more magnetic elements 702 and 703. To permit the electronic device 100 to sense and even to communicate with such a component 101, the electronic device 100 can include one or more magnetically-responsive sensors 802 that are configured to respond to the magnetic energy of the component's magnetic elements).	



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutikawa (US Pub 2004/0042163), in view of Jano et al (US Pub 2013/0082919) and Becze (US Pub 2013/0076597).

Tutikawa as modified by Jano don’t expressly disclose 
comprising program instructions to cause the processor to: determine an orientation of the display module with respect to the edge the display module is to attach to and adjust a display setting on the display module based on the orientation and the edge the display module is to attach to;
In the same field of endeavor, Becze discloses determining an orientation of the display module with respect to the edge the display module is to attach to (see Becze’s reference; par 0141; discloses an accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108); and adjust a display setting on the display module based on the orientation and the edge the display module is to attach to (see Becze’s reference; par 0152; discloses position sensors 172A and 172B generate a signal indicating that the screens 104 and 108 are positioned at an angle to each other. The accelerometer 176 would generate a signal indicating that device 100 has been positioned so that one of screens 104 and 108 is faced downwardly and is substantially horizontal. The signals can then be used to generate events that trigger changes in the display of information of screens 104 and 108);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tutikawa as modified by Jano to detect the placement and orientation of the first and second displays and adjust the displayed information based on the detected placement and orientation as disclosed by Becze in order display the information in different configurations such that information is properly displayed to the user;


Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tutikawa (US Pub 2004/0042163), in view of Becze (US Pub 2013/0076597) and Jano et al (US Pub 2013/0082919).


With respect to claim 13, Tutikawa discloses a method: detecting a display module attached to a computing device and output viewable data to the display module (see par 0012; discloses The first and second liquid crystal displays 2 and 5 thus combined with each other do extend in a single and common plane to provide a united and enlarged image-displaying area. The refer-ence numeral 10 in FIG. 2 denotes a link cable for electrically connecting the first display 2 of computer body 1 to the second display 5);
Tutikawa doesn’t expressly disclose determining which edge of a computing device a display module is to attach to; determining an orientation of the display module with respect to the edge the display module is to attach to; and adjusting a display setting on the display module based on the orientation and the edge the display module is to attach to;
In the same field of endeavor, Becze discloses a device comprising plurality of displays (see abstract); Becze discloses determining which edge of the base member or display member the display module is to attach to (see par 0041; discloses device 100 includes two position sensors 172A and 172B, which are used to determine the relative positions of screens 104 and 108); determine an orientation of the display module with respect to the edge the display module is to attach to (see par 0141; discloses an accelerometer 176 may also be included as part of device 100 to determine the orientation of the device 100 and/or the orientation of screens 104 and 108); and adjust a display setting on the display module based on the orientation and the edge the display module is to attach to (see par 0152; discloses position sensors 172A and 172B generate a signal indicating that the screens 104 and 108 are positioned at an angle to each other. The accelerometer 176 would generate a signal indicating that device 100 has been positioned so that one of screens 104 and 108 is faced downwardly and is substantially horizontal. The signals can then be used to generate events that trigger changes in the display of information of screens 104 and 108);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tutikawa to detect the placement and orientation of the first and second displays and adjust the displayed information based on the detected placement and orientation as disclosed by Becze in order display the information in different configurations such that information is properly displayed to the user;
Tutikawa as modified by Becze don’t expressly disclose determining which edge of a computing device a display module is to attach to by determination of which Hall effect sensor of a plurality of Hall effect sensors along edges of the computing device is to activate; upon determining the edge of the computing device the display module is to attach to, enable a port along the edge to power the display module; 
Jano discloses electronic devices that operate in conjunction with one or more components that may be physically movable (see par 0005); Jano discloses determine which edge of a computing device a display module is to attach to by determination of which Hall effect sensor of a plurality of Hall effect sensors along edges of the computing device is to activate; (Par 0081; discloses the sensors 601 may detect, for example, relative position and configuration of the devices with respect to one another; Par 0084; discloses the component 101 may have one or more magnetic elements 702 and 703 that are disposed on an exterior surface of the component 101 or that are disposed within the component 101. These magnetic elements 702 and 703 can comprise standard magnets or can comprise, for example, electromagnets that can be selectively switched on and off (or otherwise modulated) by the component 101) upon determining the edge of the computing device the display module is to attach to, enable a port along the edge to power the display module; see par 0138; discloses Identification information that correlates to specific interfaces, surfaces, or attachment edges of the component 101 may be stored, for example, in memory 1010. When, for example, the component 101 has a first electronic device-connection interface along a first edge and a second electronic device-connection interface along a second edge, each connection interface can be provided with a different connection identifier. The electronic device 100 can use such connection identifiers to identify a particular attachment configuration. Identification of the attachment configuration can permit the electronic device 100 to adjust its use of the component 101 accordingly);
Tutikawa as modified by Becze to disclose ports on one or more side edges of the device having unique connection identifiers that enable connected devices to adjust and operate accordingly by identifying particular attachment configuration as disclosed by Jano in order to automatically operate the connected device in a particular manner without the any intervention required from the user.

With respect to claim 14, Tutikawa as modified by Becze and Jano further discloses wherein the computing device comprises a distinct Hall effect sensor along each edge of the computing device (see Becze’s reference; par 0016; discloses The relative position of the first and second screens can be determined using the two Hall-Effect sensors, one proximal to each screen. The combined readings of the sensors can determine various relative screen positions, such as two screens side-by-side, partially folded, or one screen positioned above the other. The two Hall-Effect sensors can provide an accurate, robust way of determining the relative screen position).

With respect to claim 15, Tutikawa as modified by Becze and Jano further discloses wherein determining which edge the display module is to attach to comprises determining which of the distinct Hall effect sensor along each edge of the computing device is to activate (Jano; par 0084; discloses the component 101 may have one or more magnetic elements 702 and 703 that are disposed on an exterior surface of the component 101 or that are disposed within the component 101. These magnetic elements 702 and 703 can comprise standard magnets or can comprise, for example, electromagnets that can be selectively switched on and off (or otherwise modulated) by the component 101).
                                                                                                                                                                                          
	With respect to claim 16, Tutikawa as modified by Becze and Jano further discloses wherein determining which of the distinct Hall effect sensor along each edge of the computing device is to activate is based on a distinct interrupt signal received from the distinct Hall effect sensor (Jano; par 0087; discloses the component 101 can have one or more magnetic elements 702 and 703. To permit the electronic device 100 to sense and even to communicate with such a component 101, the electronic device 100 can include one or more magnetically-responsive sensors 802 that are configured to respond to the magnetic energy of the component's magnetic elements.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 13 have been considered but are moot because the arguments do not apply to new reference being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624